
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


TRANSITION SERVICES AGREEMENT


        This TRANSITION SERVICES AGREEMENT (this "Agreement") is entered into
this 30th day of September, 2005, by and between American Express Company, a New
York corporation ("AXP"), and Ameriprise Financial, Inc., a Delaware corporation
("Ameriprise," and, together with AXP, each a "Party" and collectively, the
"Parties").


RECITALS


        WHEREAS, the Board of Directors of AXP has determined that it is in the
best interests of AXP to separate the Ameriprise Business (as defined below) and
the AXP Business (as defined below) into two independent public companies, on
the terms and subject to the conditions set forth in the Separation Agreement
(as defined below), in order to resolve issues related to the allocation of
capital and management resources between the Ameriprise Business and the AXP
Business, and to give Ameriprise greater flexibility to manage, invest in, and
expand the Ameriprise Business while ensuring that AXP can focus its time and
resources on the development of the AXP Business;

        WHEREAS, in order to effectuate the foregoing, AXP and Ameriprise have
entered into a Separation and Distribution Agreement, dated as of August 24,
2005 (the "Separation Agreement"), pursuant to which and subject to the terms
and conditions set forth therein, the Ameriprise Business shall be separated
from the AXP Business and the Ameriprise Common Stock (as defined below) shall
be distributed on a pro rata basis to AXP shareholders; and

        WHEREAS, in connection therewith and in order to ensure an orderly
transition under the Separation Agreement, AXP desires to provide, through the
AXP Service Providers (as defined below), to Ameriprise and its relevant
Affiliates, as applicable, with certain transition services (the "AXP Services")
with respect to the operation of Ameriprise and its relevant Affiliates
following the Distribution Date (as defined below), and Ameriprise desires to
provide, through the Ameriprise Service Providers (as defined below), to AXP and
its Affiliates, as applicable, with certain transition services (the "Ameriprise
Services") with respect to the operation of AXP and its relevant Affiliates
following the Distribution Date, as such AXP Services and Ameriprise Services
are more fully described in separate schedules (all such schedules, including
any appendices, exhibits or other attachments thereto, the "Schedules," and
each, a "Schedule") to this Agreement.

        NOW, THEREFORE, in consideration of the promises and covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, AXP and Ameriprise hereby agree as
follows:


ARTICLE I

DEFINITIONS


        1.1   Capitalized terms used herein, but not defined herein shall have
the meanings assigned to such terms in the Separation Agreement, as it may be
amended from time to time in accordance with the terms thereof, and the
following terms shall have the meanings set forth below:

        "Ameriprise Data" means all data relating primarily to the Ameriprise
Business (including all files, records and other Information relating primarily
to the Ameriprise Business that have been uploaded to Software at any time since
AXP or Ameriprise began using such Software, whether uploaded prior to, on, or
after the Distribution Date).

        "Additional Required AXP Service" shall have the meaning assigned to it
in Section 2.5.

        "Additional Required Ameriprise Service" shall have the meaning assigned
to it in Section 2.6.

        "Ameriprise" shall have the meaning assigned to it in the preamble.

--------------------------------------------------------------------------------




        "Ameriprise Service Providers" means Ameriprise, its Affiliates and any
third party, in each case, to the extent such Person is providing the Ameriprise
Services on behalf of Ameriprise pursuant to any Schedule.

        "Ameriprise Services" shall have the meaning assigned to it in the
recitals.

        "Ameriprise Transition Plan" shall have the meaning assigned to it in
Section 2.9(b).

        "AXP" shall have the meaning assigned to it in the preamble.

        "AXP Data" means all data relating primarily to the AXP Business
(including all files, records and other Information relating primarily to the
AXP Business that have been uploaded to Software at any time since AXP or
Ameriprise began using such Software, whether uploaded prior to, on, or after
the Distribution Date).

        "AXP Service Providers" means AXP, its Affiliates and any third party,
in each case, to the extent such Person is providing the AXP Services on behalf
of AXP pursuant to any Schedule.

        "AXP Services" shall have the meaning assigned to it in the recitals.

        "AXP Transition Plan" shall have the meaning assigned to it in
Section 2.9(c).

        "Best Efforts" means with respect to either Party, the efforts that such
Party would use on behalf of itself to enforce its rights against a third party
or cause such third party to honor its obligations to such Party, under any
agreement with such third party.

        "Force Majeure Event" means any act of God, fire, flood, storm or
explosion; any strike, lockout or other labor disturbance; any material shortage
of facilities, labor, materials or equipment; any delay in transportation,
breakdown or accident; any Law; any riot, war, act of terror, rebellion or
insurrection; any embargo or fuel or energy shortage; any interruption in
telecommunications or utilities services; or any other event, in each case
beyond the control of a Party and that actually prevents, hinders or delays such
Party from performing its obligations under this Agreement.

        "Loss" shall have the meaning assigned to it in Section 5.8.

        "Party" or "Parties" shall have the meaning assigned to such terms in
the preamble.

        "Prime Rate" means the "prime rate" published in the "Money Rates"
section of The Wall Street Journal. If The Wall Street Journal ceases to publish
the "prime rate," then the Parties shall mutually agree to an equivalent
publication that publishes such "prime rate," and if such "prime rate" is no
longer generally published or is limited, regulated or administered by a
Governmental Authority, then a comparable interest rate index mutually agreed to
by the Parties.

        "Schedules" shall have the meaning assigned to it in the recitals.

        "Separation Agreement" shall have the meaning assigned to it in the
recitals.

        "Service Provider" means the AXP Service Providers and/or the Ameriprise
Service Providers, as the context requires.

        "Service Recipient" means either AXP, to the extent AXP is receiving a
service from an Ameriprise Service Provider, or Ameriprise, to the extent
Ameriprise is receiving a service from an AXP Service Provider, as the context
requires.

        "Services" means the AXP Services and/or the Ameriprise Services, as the
context requires.

        "SOX" means the Sarbanes-Oxley Act of 2002, as amended from time to
time.

        "Taxing Authority" shall have the meaning assigned to it in
Section 3.5(a)(ii).

        "Transaction Tax" shall have the meaning assigned to it in
Section 3.5(a)(i).

2

--------------------------------------------------------------------------------




        "Withheld Tax" shall have the meaning assigned to it in Section 3.5(e).

        1.2    General Interpretive Principles.    (a) Words in the singular
shall include the plural and vice versa, and words of one gender shall include
the other gender, in each case, as the context requires, (b) the term "hereof,"
"herein," "hereunder" and "herewith" and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement and not to any
particular provision of this Agreement, and references to Article, Section,
paragraph, exhibit and Schedule are references to the Articles, Sections,
paragraphs, exhibits and Schedules to this Agreement unless otherwise specified,
(c) the word "including" and words of similar import when used in this Agreement
shall mean "including, without limitation," unless otherwise specified and
(d) any reference to any federal, state, local or non-U.S. statute or Law shall
be deemed to also refer to all rules and regulations promulgated thereunder,
unless the context otherwise requires.


ARTICLE II

TRANSITION SERVICES


        2.1    AXP Services.    During the term of this Agreement, AXP shall
provide, or shall cause one or more AXP Service Providers to provide, to
Ameriprise and its applicable Affiliates (such Affiliates as determined by
Ameriprise in its sole discretion), the AXP Services, as such AXP Services are
more particularly described in the applicable Schedules attached hereto, upon
the terms and subject to the conditions of this Agreement and such applicable
Schedules.

        2.2    Ameriprise Services.    During the term of this Agreement,
Ameriprise shall provide, or shall cause one or more Ameriprise Service
Providers to provide, to AXP and its applicable Affiliates (such Affiliates as
determined by AXP in its sole discretion), the Ameriprise Services, as such
Ameriprise Services are more particularly described in the applicable Schedules
attached hereto, upon the terms and subject to the conditions of this Agreement
and such applicable Schedules.

        2.3    Standard of Performance for AXP Services.    (a) AXP shall
provide, or shall cause to be provided, the AXP Services in a manner and at a
level that is substantially similar in all material respects to the typical
manner and average level at which such AXP Services were provided to Ameriprise
or its Affiliate during the three-month period prior to the Distribution Date,
except to the extent that (i) a different manner or level of an AXP Service is
set forth in a Schedule, in which case such AXP Service shall be provided in the
manner and level as set forth in each such applicable Schedule or (ii) such AXP
Service has not been provided during the three-month period prior to the
Distribution Date and the applicable Schedule does not set forth a manner or
level at which such AXP Service is to be provided, in which case, such AXP
Service shall be provided in the same manner and at the same level at which such
AXP Service was provided to Ameriprise or its Affiliate on the last occasion (or
during the three-month period prior to the last occasion) such AXP Service was
provided to Ameriprise or its Affiliate.

        (b)   Notwithstanding Section 2.3(a), AXP may change from time to time
the manner and level at which any AXP Service is provided to Ameriprise, to the
extent that AXP is making a similar change in performing a substantially similar
service for itself or its Affiliates and if AXP provides Ameriprise
substantially the same notice (in content and timing) as AXP provides itself and
its Affiliates with respect to such change; provided, that, AXP may not make any
change to the manner and level at which any AXP Service is provided to
Ameriprise if such change would result in a violation, or cause Ameriprise to be
in violation, of applicable Law; provided, further, if Ameriprise can
demonstrate, in accordance with the terms of this Agreement, that such change is
not commercially reasonable and Ameriprise has suffered a material financial
harm as a result of such change, AXP shall be required to restore the manner and
level at which such AXP Service is provided to Ameriprise to the manner and
level required by Section 2.3(a). No such change shall affect the fees and
expenses for the applicable AXP Service.

3

--------------------------------------------------------------------------------




        (c)   Subject to Section 5.5, in no event shall AXP be liable or
accountable, in damages or otherwise, for any error of judgment or any mistake
of fact or Law or for any action or omission in connection with the provision of
the AXP Services by AXP or any AXP Service Provider that AXP or such AXP Service
Provider took or refrained from taking in good faith hereunder, except in the
case of AXP's or such AXP Service Provider's intentional breach, fraud, gross
negligence or willful misconduct.

        2.4    Standard of Performance for Ameriprise Services.    (a)Ameriprise
shall provide, or shall cause to be provided, the Ameriprise Services in a
manner and at a level that is substantially similar in all material respects to
the typical manner and average level at which such Ameriprise Services were
provided to AXP or its Affiliate during the three-month period prior to the
Distribution Date, except to the extent that (i) a different manner or level of
an Ameriprise Service is set forth in a Schedule, in which case such Ameriprise
Service shall be provided in the manner and level as set forth in each such
applicable Schedule or (ii) such Ameriprise Service has not been provided during
the three-month period prior to the Distribution Date and the applicable
Schedule does not set forth a manner or level at which such Ameriprise Service
is to be provided, in which case, such Ameriprise Service shall be provided in
the same manner and at the same level at which such Ameriprise Service was
provided to AXP or its Affiliate on the last occasion (or during the three-month
period prior to the last occasion) such Ameriprise Service was provided to AXP
or its Affiliate.

        (b)   Notwithstanding Section 2.4(a), Ameriprise may change from time to
time the manner and level at which any Ameriprise Service is provided to AXP, to
the extent that Ameriprise is making a similar change in performing a
substantially similar service for itself and its Affiliates or if Ameriprise
provides AXP substantially the same notice (in content and timing) as Ameriprise
provides itself and its Affiliates with respect to such change; provided, that,
Ameriprise may not make any change to the manner and level at which any
Ameriprise Service is provided to AXP if such change would result in a
violation, or cause AXP to be in violation, of applicable Law; provided,
further, if AXP can demonstrate, in accordance with the terms of this Agreement,
that such change is not commercially reasonable and AXP has suffered a material
financial harm as a result of such change, Ameriprise shall be required to
restore the manner and level at which such Ameriprise Service is provided to AXP
to the manner and level required by Section 2.4(a). No such change shall affect
the fees and expenses for the applicable Ameriprise Service.

        (c)   Subject to Section 5.6, in no event shall Ameriprise be liable or
accountable, in damages or otherwise, for any error of judgment or any mistake
of fact or Law or for any action or omission in connection with the provision of
the Ameriprise Services by Ameriprise or any Ameriprise Service Provider that
Ameriprise or such Ameriprise Service Provider took or refrained from taking in
good faith hereunder, except in the case of Ameriprise's or such Ameriprise
Service Provider's intentional breach, fraud, gross negligence or willful
misconduct.

        2.5    Omitted AXP Services.    If, from time to time during the term of
this Agreement, Ameriprise determines that the provision of an additional
service is reasonably necessary to enable Ameriprise and its Affiliates to
operate on a stand-alone basis, and such service (whether or not then currently
being provided) is not included in a Schedule (such service, including without
limitation the right to use, or the use of, any Asset in connection with such
service, hereinafter referred to as an "Additional Required AXP Service"), then
Ameriprise may give written notice thereof to AXP in accordance with Section 8.1
hereof. Upon receipt of such notice by AXP, if AXP is willing to provide such
Additional Required AXP Service, the Parties will negotiate in good faith a
schedule setting forth the Additional Required AXP Service, the terms and
conditions (including any service level requirements) for the provision of such
Additional Required AXP Service and the fees payable by Ameriprise for such
Additional Required AXP Service, such fees to be determined on an arms'-length
basis.

        2.6    Omitted Ameriprise Services.    If, from time to time during the
term of this Agreement, AXP determines that the provision of an additional
service is reasonably necessary to enable AXP and its

4

--------------------------------------------------------------------------------




Affiliates to operate on a stand-alone basis, and such service (whether or not
then currently being provided) is not included in a Schedule (such service,
including without limitation the right to use, or the use of, any Asset in
connection with such service, herein after referred to as an "Additional
Required Ameriprise Service"), then AXP may give written notice thereof to
Ameriprise in accordance with Section 8.1 hereof. Upon receipt of such notice by
Ameriprise, if Ameriprise is willing to provide the Additional Required
Ameriprise Service, the Parties will negotiate in good faith a schedule setting
forth the Additional Required Ameriprise Service, the terms and conditions
(including any service level requirements) for the provision of such Additional
Required Ameriprise Service and the fees payable by AXP for such Additional
Required Ameriprise Service, such fees to be determined on an arms'-length
basis.

        2.7    Interruption of Services.    (a) If, due to a Force Majeure
Event, AXP or an AXP Service Provider is unable, wholly or partially, to perform
its obligations hereunder, then AXP shall be relieved of liability and shall
suffer no prejudice for failing to perform or comply during the continuance and
to the extent of such whole or partial inability to perform its obligations
hereunder so caused by such Force Majeure Event; provided, that, (i) AXP gives
Ameriprise prompt notice, written or oral (but if oral, promptly confirmed in
writing) of such whole or partial inability to perform its obligations hereunder
and a reasonably detailed description of the cause thereof and (ii) in the event
such whole or partial inability to perform its obligations hereunder is a result
of AXP's or such AXP Service Provider's capacity or similar limitations, with
respect to the allocation of such limited resources, Ameriprise and its
Affiliates shall be treated no less favorably by AXP or such AXP Service
Provider than AXP or any Affiliate of AXP. If AXP fails to promptly give notice
of such Force Majeure Event, then AXP shall only be relieved from such
performance or compliance from and after the giving of such notice. AXP shall or
shall cause the applicable AXP Service Provider(s) to use its reasonable best
efforts to remedy the situation caused by such Force Majeure Event and remove,
so far as possible and with reasonable timeliness, the cause of its inability to
perform or comply. AXP shall give Ameriprise prompt notice of the cessation of
the Force Majeure Event.

        (b)   If, due to a Force Majeure Event, Ameriprise or an Ameriprise
Service Provider is unable, wholly or partially, to perform its obligations
hereunder, then Ameriprise shall be relieved of liability and shall suffer no
prejudice for failing to perform or comply during the continuance and to the
extent of such whole or partial inability to perform its obligations hereunder
so caused by such Force Majeure Event; provided, that, (i) Ameriprise gives AXP
prompt notice, written or oral (but if oral, promptly confirmed in writing) of
such whole or partial inability to perform its obligations hereunder and a
reasonably detailed description of the cause thereof and (ii) in the event such
whole or partial inability to perform its obligations hereunder is a result of
Ameriprise's or such Ameriprise Service Provider's capacity or similar
limitations, with respect to the allocation of such limited resources, AXP and
its Affiliates shall be treated no less favorably by Ameriprise or such
Ameriprise Service Provider than Ameriprise or any Affiliate of Ameriprise. If
Ameriprise fails to promptly give notice of such Force Majeure Event, then
Ameriprise shall only be relieved from such performance or compliance from and
after the giving of such notice. Ameriprise shall or shall cause the applicable
Ameriprise Service Provider(s) to use its reasonable best efforts to remedy the
situation caused by such Force Majeure Event and remove, so far as possible and
with reasonable timeliness, the cause of its inability to perform or comply.
Ameriprise shall give AXP prompt notice of the cessation of the Force Majeure
Event.

        2.8    Access.    (a) Ameriprise shall, and shall cause its applicable
Affiliates to, make available on a timely basis to each AXP Service Provider
such Information reasonably requested by such AXP Service Provider to enable
such AXP Service Provider to provide the AXP Services. Ameriprise shall, and
shall cause its applicable Affiliates to, provide to the AXP Service Providers
reasonable access to the premises of Ameriprise and such Affiliates and the
systems, software and networks located therein, to the extent necessary for the
purpose of providing the AXP Services. AXP shall ensure that it and the

5

--------------------------------------------------------------------------------




other AXP Service Providers comply with applicable Law and Ameriprise's security
and other policies and procedures, as may be provided to AXP by Ameriprise in
writing from time to time.

        (b)   AXP shall, and shall cause its applicable Affiliates to, make
available on a timely basis to each Ameriprise Service Provider such Information
reasonably requested by such Ameriprise Service Provider to enable such
Ameriprise Service Provider to provide the Ameriprise Services. AXP shall, and
shall cause its applicable Affiliates to, provide to the Ameriprise Service
Providers reasonable access to the premises of AXP and such Affiliates and the
systems, software and networks located therein, to the extent necessary for the
purpose of providing the Ameriprise Services. Ameriprise shall ensure that it
and the other Ameriprise Service Providers comply with applicable Law and AXP's
security and other policies and procedures, as may be provided to Ameriprise by
AXP in writing from time to time.

        2.9    Transition of Responsibilities.    (a) Each Party agrees to use
its good faith efforts to reduce or eliminate its and its Affiliates' dependency
on each Service as soon as is reasonably practicable. AXP agrees to cooperate
with Ameriprise to facilitate the smooth transition of responsibility for the
AXP Services to Ameriprise or any third party. Ameriprise agrees to cooperate
with AXP to facilitate the smooth transition of responsibility for the
Ameriprise Services to AXP or any third party.

        (b)   As promptly as practicable, AXP and Ameriprise will agree in good
faith to a plan for Ameriprise to assume responsibility or eliminate the need
for the provision of each AXP Service (the "Ameriprise Transition Plan"). The
Ameriprise Transition Plan will contain a schedule of transition events,
including the expected date by which the Ameriprise Transition Plan will be
completed, any training (including the transfer of knowledge and expertise) that
will be needed by Ameriprise and the estimated costs and expenses, if any, to be
paid by Ameriprise to AXP with respect to such training and other services that
AXP agrees to provide to Ameriprise in order to facilitate the completion of the
Ameriprise Transition Plan.

        (c)   As promptly as practicable, AXP and Ameriprise will agree in good
faith to a plan for AXP to assume responsibility or eliminate the need for the
provision of each Ameriprise Service (the "AXP Transition Plan"). The AXP
Transition Plan will contain a schedule of transition events, including the
expected date by which the AXP Transition Plan will be completed, any training
(including the transfer of knowledge and expertise) that will be needed by AXP
and the estimated costs and expenses, if any, to be paid by AXP to Ameriprise
with respect to such training and other services that Ameriprise agrees to
provide to AXP in order to facilitate the completion of the AXP Transition Plan.


ARTICLE III

FEES AND EXPENSES


        3.1    Fees and Expenses.    The fees and expenses for each of the
Services to be provided hereunder are set forth in each Schedule.

        3.2    Billing and Payment; No Set-off.    Amounts payable in respect of
Services under this Agreement shall be invoiced to the Party receiving such
Services monthly in arrears and paid to the Party providing such Services, as
directed by such providing Party, which amounts shall be due within 30 days
after the date of invoice. All amounts due and payable hereunder shall be
invoiced and, except as set forth in any Schedule hereto, paid in U.S. dollars
without offset, set-off, deduction or counterclaim, however arising.

        3.3    Additional Costs.    (a) Ameriprise shall reimburse AXP for the
costs designated in each Schedule as reimbursable by Ameriprise. If it is
necessary for AXP or any AXP Service Provider to incur any additional costs in
connection with the provision of the AXP Services, AXP shall inform Ameriprise
of such need before any such additional cost is incurred. Upon mutual written
agreement of Ameriprise and AXP, as to the necessity of any such increase,
Ameriprise shall advance, or shall cause

6

--------------------------------------------------------------------------------




to be advanced, to AXP an amount equal to the estimated costs and expenses to be
reasonably incurred in connection therewith. If the actual costs and expenses
incurred by AXP or such AXP Service Provider are greater than the estimated
costs, the necessity of increased costs shall again be subject to the mutual
written agreement of the Parties, and if the Parties cannot agree, AXP shall
return the advance of estimated costs to the extent not previously expended by
AXP in connection with the provision of such AXP Service. If the actual costs
and expenses incurred by AXP or such AXP Service Provider are less than the
estimated costs and expenses, AXP shall repay, to Ameriprise, the difference
between the actual and estimated costs and expenses.

        (b)   AXP shall reimburse Ameriprise for the costs designated in each
Schedule as reimbursable by AXP. If it is necessary for Ameriprise or any
Ameriprise Service Provider to incur any additional costs in connection with the
provision of the Ameriprise Services, Ameriprise shall inform AXP of such need
before any such additional cost is incurred. Upon mutual written agreement of
AXP and Ameriprise, as to the necessity of any such increase, AXP shall advance,
or shall cause to be advanced, to Ameriprise an amount equal to the estimated
costs and expenses to be reasonably incurred in connection therewith. If the
actual costs and expenses incurred by AXP or such AXP Service Provider are
greater than the estimated costs, the necessity of increased costs shall again
be subject to the mutual written agreement of the Parties, and if the Parties
cannot agree, Ameriprise shall return the advance of estimated costs to the
extent not previously expended by Ameriprise in connection with the provision of
such Ameriprise Service. If the actual costs and expenses incurred by AXP or
such AXP Service Provider are less than the estimated costs and expenses,
Ameriprise shall repay, to AXP, the difference between the actual and estimated
costs and expenses.

        3.4    Late Payments.    Late payments shall bear interest at a rate per
annum equal to the Prime Rate plus 2%.

        3.5    Taxes.    (a) Separate Statement.

        (i)    The fees and expenses set forth in the Schedules and to be paid
for the services provided pursuant to this Agreement do not include any amount
of sales, use, excise, gross receipts, value added, goods and services, or any
other transaction or revenue based taxes applicable to the provision of the
services (each such tax, together with any applicable interest, penalties, or
additions to tax imposed with respect to such tax, a "Transaction Tax"), unless
the separate statement of such Transaction Tax is prohibited by Law.

        (ii)   The Service Provider shall separately state and identify in the
invoices, usage reports, and/or descriptive materials provided (electronically
or otherwise) to the Service Recipient any amount of Transaction Taxes that the
Service Provider undertakes to collect from the Service Recipient and remit to
the appropriate Governmental Authority or other authority responsible for the
collection of such Transaction Taxes (each a "Taxing Authority").

        (b)    Good Faith Collection and Identification.    

        (i)    The Service Provider shall act in good faith to collect from the
Service Recipient and remit to the appropriate Taxing Authority those
Transaction Taxes imposed by the jurisdictions in which the Service Provider is
registered as a "vendor" to collect and remit such Transaction Taxes; provided,
however, that the delivery by the Service Recipient to the Service Provider of a
resale certificate, exemption certificate, or self-pay permit shall be deemed to
be the equivalent of good faith collection and remission.

        (ii)   The Service Provider shall act in good faith to describe the
services rendered pursuant to this Agreement in the invoices, usage reports,
and/or descriptive materials provided (electronically or otherwise) to the
Service Recipient with specificity sufficient to determine the applicability of
Transaction Taxes.

7

--------------------------------------------------------------------------------






        (iii)  The Service Recipient, pursuant to this Agreement, shall act in
good faith to identify the physical location and taxing jurisdictions in which
its receives the benefit of the services provided in the purchase orders, usage
reports, and/or descriptive materials provided (electronically or otherwise) to
the Service Provider to determine the applicability of Transaction Taxes.

        (c)    Indemnification.    

        (i)    The Service Recipient, pursuant to this Agreement, shall be
solely liable for the payment of any Transaction Tax applicable to such receipt,
without regard to the identity of the Party on whom the Liability for the
Transaction Tax is imposed by statute, regulation, or otherwise, unless the
payment of such Transaction Tax by the Service Recipient is prohibited by Law.

        (A)  It is the sole responsibility of the Service Recipient pursuant to
this Agreement, to provide the Service Provider with all geographic and
jurisdictional Information necessary to determine the Transaction Taxes
applicable to the provision of services under this Agreement, and any failure to
provide such Information shall relieve the Service Provider from responsibility
for any act or failure to act resulting in the imposition of an incorrect amount
of Transaction Tax or otherwise avoidable multiple impositions of Transaction
Tax.

        (B)  The failure of the Service Provider to separately state, collect,
and/or remit any applicable Transaction Tax shall not relieve the Service
Recipient pursuant to this Agreement, from Liability for the payment of any
applicable Transaction Tax.

        (ii)   The Party receiving a service pursuant to this Agreement shall
indemnify and hold the Service Provider harmless from any Liability arising from
any failure to separately state, collect, and/or remit any applicable
Transaction Tax, plus any reasonable costs, fees, and expenses incurred by the
Service Provider in the defense of such Liability.

        (iii)  The Service Provider shall have no Liability for any
over-collection of Transaction Taxes from the Service Recipient, pursuant to
this Agreement, that are remitted to a Taxing Authority as long as such
over-collection was made in good faith; provided, however, that if the Service
Provider is a necessary party to the filing of a claim for the refund of any
over-collected Transaction Taxes, then the Service Provider shall reasonably
cooperate with the Service Recipient pursuant to this Agreement in the
preparation and filing of the such refund claim.

        (iv)    No Limitation on Liability.    

        (A)  Any other provision of this Agreement to the contrary
notwithstanding, the indemnification provided pursuant to this Section 3.5(c)
shall not be subject to or included in the computation of the maximum liability
limitation set forth in either Section 5.7(a) or Section 5.7(b) of this
Agreement.

        (B)  Any other provision of this Agreement to the contrary
notwithstanding, the indemnification provided pursuant to this Section 3.5(c)
shall not be subject to the restriction on incidental, consequential, and
punitive damages set forth in Section 5.7(c) of this Agreement to the extent
that such damages are imposed by or arise as a result of the collection of a
Transaction Tax by a Taxing Authority.

8

--------------------------------------------------------------------------------







        (d)   This Agreement contemplates that the legal relationship between
the Service Provider and the Service Recipient may vary with the services being
provided and that a Service Provider may be simultaneously acting in one or more
of the following capacities: (i) purchasing agent, (ii) reseller and/or
(iii) provider of services.

        (i)    In the event the Service Provider purchases services from a
third-party provider for use and consumption by the Service Recipient "as
acquired", and the contractual relationship with the third-party provider allows
for the purchase of the services by both Parties, the Service Provider shall be
the appointed purchasing agent of the Service Recipient and the administration
of the Transaction Taxes shall reflect such agency relationship.

        (ii)   In the event the Service Provider purchases services for use and
consumption by the Service Recipient from a third-party provider "as acquired"
and the contractual relationship with the third-party provider does not allow
for the purchase of the services by both of the Parties, the Service Provider
shall resell the services to the Service Recipient and the administration of the
Transaction Taxes shall reflect such reseller relationship.

        (iii)  In the event the Service Provider either (i) modifies services
acquired from a third-party provider for delivery of services to the Service
Recipient under this Agreement, (ii) incorporates services acquired from a
third-party provider into services for delivery to the Service Recipient under
this Agreement, or (iii) provides Services to the Service Recipient without the
purchase of services acquired from a third-party provider, the Service Provider
shall be deemed to be the provider of the services and the administration of the
Transaction Taxes shall reflect such provision of services by the Service
Provider.

        (e)   Each Party shall withhold and pay over to the Governmental
Authority responsible for the collection of any amount of income tax or other
assessment, charge, regulatory fee or other amount required by Law or regulation
to be withheld from payments made to the other Party pursuant to this Agreement
(the "Withheld Tax"), and the Withheld Tax shall be credited to the account of
the Party from whose payment the Withheld Tax was withheld.

        (f)    Any other provision of this Agreement to the contrary
notwithstanding, no Party shall be responsible for any taxes imposed on the
other Party measured by income, capital, or resulting from the existence or
general Business operations of the other Party other than those resulting from
an indemnified Loss including, but not limited to, any amount of Withheld Tax.

        (g)   It is hereby acknowledged that a Service Provider may pay
Transaction Taxes to a Taxing Authority or a third-party vendor and such Service
Provider may not be capable of identifying or communicating Information
regarding such payment to the Service Recipient. The Parties shall cooperate to
identify purchases on which Transaction Taxes have been previously paid or
remitted to reduce the occurrence of any over-collection of such Transaction
Taxes.

        (h)   Subject to Sections 5.10 and 8.9, the Parties agree to and shall,
from time to time, do and perform such other and further acts, and execute and
deliver any and all such other and further instruments as may be required by Law
or reasonably requested by the other Party to establish, maintain, and protect
the respective rights and remedies of the other Party as provided in this
Agreement with respect to Transaction Taxes and Withheld Taxes.


ARTICLE IV

CONFIDENTIALITY


        4.1    Confidentiality Obligations.    (a) Each Party acknowledges
(i) that such Party has in its possession and in connection with the provision
of Services hereunder, such Party will receive Information of the other Party
that is not available to the general public, and (ii) that such Information

9

--------------------------------------------------------------------------------



may constitute, contain or include material non-public Information of the other
Party. Subject to Section 4.1(c), AXP, on behalf of itself and each of its
Affiliates, and Ameriprise, on behalf of itself and each of its Affiliates,
agrees to hold, and to cause its respective directors, officers, employees,
agents, third party contractors, vendors, Service Providers, accountants,
counsel and other advisors and representatives to hold, in strict confidence,
with at least the same degree of care that such Party applies to its own
confidential and proprietary Information pursuant to its applicable policies and
procedures in effect as of the Distribution Date, all Information concerning the
other Party (or its Business) and such other Party's Affiliates (or their
respective Business) that is either in its possession (including Information in
its possession prior to the Distribution Date) or furnished by the other Party
or the other Party's Affiliates or their respective directors, officers,
employees, agents, third party contractors, vendors, Service Providers,
accountants, counsel and other advisors and representatives at any time pursuant
to this Agreement, and will not use such Information other than for such
purposes as may be expressly permitted hereunder, except, in each case, to the
extent that such Information: (i) is or becomes available to the general public,
other than as a result of a disclosure by such Party or its Affiliates or any of
their respective directors, officers, employees, agents, third party
contractors, vendors, Service Providers, accountants, counsel and other advisors
and representatives in breach of this Agreement; (ii) was available to such
Party or its Affiliates or becomes available to such Party or its Affiliates, on
a non-confidential basis from a source other than the other Party hereto;
provided, that, the source of such Information was not bound by a
confidentiality obligation with respect to such Information, or otherwise
prohibited from transmitting the Information to such Party or its Affiliates by
a contractual, legal or fiduciary obligation; or (iii) is independently
generated by such Party without use of or reference to any proprietary or
confidential Information of the other Party.

        (b)    No Release, Compliance with Law, Return or Destruction.    Each
Party agrees not to release or disclose, or permit to be released or disclosed,
any such Information to any other Person, except its directors, officers,
employees, agents, third party contractors, vendors, Service Providers,
accountants, counsel, lenders, investors and other advisors and representatives
who need to know such Information in order to provide the Services pursuant to
this Agreement, and except in compliance with Section 4.1(c). Notwithstanding
anything herein to the contrary, each Party shall advise its directors,
officers, employees, agents, third party contractors, vendors, Service
Providers, accountants, counsel, lenders, investors and other advisors and
representatives who have been provided with such Information of such Party's
confidentiality obligations hereunder and that such Information may constitute,
contain or include material non-public Information of the other Party. Each
party shall, and shall cause, its directors, officers, employees, agents, third
party contractors, vendors, Service Providers, accountants, counsel, lenders,
investors and other advisors and representatives who have been provided with
such Information to use such Information only in accordance with (i) the terms
of this Agreement and (ii) applicable Law (including federal and state
securities Laws). Each Party shall promptly, after receiving a written request
of the other Party, return to the other Party all such Information in a tangible
form (including all copies thereof and all notes, extracts or summaries based
thereon) or certify to the other Party that it has destroyed such Information
(and such copies thereof and such notes, extracts or summaries based thereon),
as directed by the other Party.

        (c)    Protective Arrangements.    Notwithstanding anything herein to
the contrary, in the event that either Party or any of its directors, officers,
employees, agents, third party contractors, vendors, Service Providers,
accountants, counsel, lenders, investors and other advisors and representatives
either determines on the advice of its counsel that it is required to disclose
any Information pursuant to applicable Law or the rules or regulations of a
Governmental Authority or receives any demand under lawful process or from any
Governmental Authority to disclose or provide Information of the other Party
that is subject to the confidentiality provisions hereof, such Party shall, if
possible, notify the other Party prior to disclosing or providing such
Information and shall cooperate at the expense of the requesting Party in
seeking any reasonable protective arrangements requested by such other Party. In
the event that a protective arrangement is not timely obtained, the Person that
received such request

10

--------------------------------------------------------------------------------




(i) may thereafter disclose or provide such Information to the extent required
by such Law (as so advised by counsel) or by lawful process or such Governmental
Authority, without liability therefor and (ii) shall exercise its reasonable
best efforts to have confidential treatment accorded any such Information so
furnished.


ARTICLE V

NO WARRANTY; LIMITATION OF LIABILITY; INDEMNIFICATION; ESCALATION


        5.1    Warranties and Disclaimer of Warranty by AXP.    (a) AXP
represents and warrants to Ameriprise as of the date hereof and at all times
during which the AXP Services are provided to Ameriprise, that:

        (i)    Subject to the receipt of the Consents set forth on Exhibit 5.3
hereof, neither the provision of the AXP Services by any AXP Service Provider,
nor the receipt or use thereof by Ameriprise in accordance with the terms and
conditions hereof, shall breach, violate, infringe upon or constitute
misappropriation of any Intellectual Property right of any Person. Subject to
the terms and conditions hereof, of the Separation Agreement and of the other
Ancillary Agreements, the provision of the AXP Services will not confer on
Ameriprise any Intellectual Property rights, except as explicitly provided
herein or therein.

        (ii)   The AXP Services will be performed in a timely manner consistent
with this Agreement, as each individual Schedule may require, by qualified
individuals with appropriate subject matter expertise, in a professional and
workmanlike manner, conforming to generally accepted industry standards and
practices applicable to each individual Schedule and in strict accordance with
all applicable Laws.

        (b)   EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE AXP SERVICES
TO BE PURCHASED UNDER THIS AGREEMENT ARE PROVIDED AS IS, WHERE IS, WITH ALL
FAULTS, AND WITHOUT WARRANTY OR CONDITION OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE
OR ANY OTHER WARRANTY WHATSOEVER.

        5.2    Warranties and Disclaimer of Warranty by Ameriprise.    (a)
Ameriprise represents and warrants to AXP as of the date hereof and at all times
during which the Ameriprise Services are provided to AXP, that:

        (i)    Subject to the receipt of the Consents set forth on Exhibit 5.4
hereof, neither the provision of the Ameriprise Services by any Ameriprise
Service Provider, nor the receipt or use thereof by AXP in accordance with the
terms and conditions hereof, shall breach, violate, infringe upon or constitute
misappropriation of any Intellectual Property right of any Person. Subject to
the terms and conditions hereof, of the Separation Agreement and of the other
Ancillary Agreements, the provision of the Ameriprise Services will not confer
on AXP any Intellectual Property rights, except as explicitly provided herein or
therein.

        (ii)   The Ameriprise Services will be performed in a timely manner
consistent with this Agreement, as each individual Schedule may require, by
qualified individuals with appropriate subject matter expertise, in a
professional and workmanlike manner, conforming to generally accepted industry
standards and practices applicable to each individual Schedule and in strict
accordance with all applicable Laws.

        (b)   EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE AMERIPRISE
SERVICES TO BE PURCHASED UNDER THIS AGREEMENT ARE PROVIDED AS IS, WHERE IS, WITH
ALL FAULTS, AND WITHOUT WARRANTY OR CONDITION OF ANY KIND,

11

--------------------------------------------------------------------------------




EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE OR ANY OTHER WARRANTY WHATSOEVER.

        5.3    Third Parties and AXP Services.    (a) AXP and Ameriprise shall
cooperate to obtain all Consents (including those set forth on Exhibits 5.3 and
5.4) sufficient to enable the AXP Service Providers to perform the AXP Services
in accordance with this Agreement for any third party Software or other
Intellectual Property related to the provision of the AXP Services; provided,
that, AXP shall not be required to incur any costs in connection therewith.
Ameriprise will cooperate with AXP in obtaining all such required Consents
related to the provision of the AXP Services and Ameriprise shall bear any costs
incurred in connection therewith, provided, further, that Ameriprise shall only
be required to reimburse AXP for those expenses incurred by AXP that Ameriprise
has previously approved in writing. Attached hereto as Exhibit 5.3 is a list of
required Consents for any third party Software or other Intellectual Property
known to be related to, and necessary for, the provision of the AXP Services and
an estimate of charges to be imposed by third party software providers. In the
event that any such Consent is not obtained, then, unless and until such Consent
is obtained, during the term of the applicable Schedule, the Parties shall
cooperate with each other in achieving a reasonable alternative arrangement for
Ameriprise to continue to process its work and with respect to such third party
Software or Intellectual Property for the AXP Service Providers to perform the
AXP Services.

        (b)   Nothing contained in this Agreement shall preclude Ameriprise from
enforcing any rights or benefits available to it or AXP, or availing itself of
any rights or defenses available to it or AXP under any third party agreement
pursuant to which AXP Services are being provided to Ameriprise.

        5.4    Third Parties and Ameriprise Services.    (a) AXP and Ameriprise
shall cooperate to obtain all Consents (including those set forth on Exhibits
5.3 and 5.4) sufficient to enable the Ameriprise Service Providers to perform
the Ameriprise Services in accordance with this Agreement for any third party
Software or other Intellectual Property related to the provision of the
Ameriprise Services; provided, that, Ameriprise shall not be required to incur
any costs in connection therewith. AXP will cooperate with Ameriprise in
obtaining all such required Consents related to the provision of the Ameriprise
Services and shall bear any costs in connection therewith; provided, further,
that AXP shall only be required to reimburse Ameriprise for those expenses
incurred by Ameriprise that AXP has previously approved in writing. Attached
hereto as Exhibit 5.4 is a list of required Consents for any third party
Software or other Intellectual Property known to be related to, and necessary
for, the provision of the Ameriprise Services and an estimate of charges to be
imposed by third party Software providers. In the event that any such Consent is
not obtained, then, unless and until such Consent is obtained, during the term
of the applicable Schedule the Parties shall cooperate with each other in
achieving a reasonable alternative arrangement with respect to such third party
Software or Intellectual Property for AXP to continue to process its work and
for the Ameriprise Service Providers to perform the Ameriprise Services.

        (b)   Nothing contained in this Agreement shall preclude AXP from
enforcing any rights or benefits available to it or Ameriprise, or availing
itself of any rights or defenses available to it or Ameriprise under any third
party agreement pursuant to which Ameriprise Services are being provided to AXP.

        5.5    Obligation to Re-perform AXP Services.    In the event of any
breach of this Agreement by AXP or any other AXP Service Provider with respect
to any failure by AXP or an AXP Service Provider, as applicable, to provide any
AXP Service in accordance with the terms of this Agreement, AXP shall, or shall
cause the applicable AXP Service Provider to, correct in all material respects
such error or defect or re-perform in all material respects such AXP Service at
the request of Ameriprise and at the expense of AXP. To be effective, any such
request by Ameriprise must (i) specify in reasonable detail the particular error
or defect and (ii) be made no more than ninety (90) days from the date such
error or defect was discovered by Ameriprise or should have been discovered by
Ameriprise after reasonable inquiry.

12

--------------------------------------------------------------------------------




        5.6    Obligation to Re-perform Ameriprise Services.    In the event of
any breach of this Agreement by Ameriprise or any other Ameriprise Service
Provider with respect to any failure by AXP or an AXP Service Provider, as
applicable, to provide any Ameriprise Service in accordance with the terms of
this Agreement, Ameriprise shall, or shall cause the applicable Ameriprise
Service Provider to, correct in all material respects such error or defect or
re-perform in all material respects such Ameriprise Service at the request of
AXP and at the expense of Ameriprise. To be effective, any such request by AXP
must (i) specify in reasonable detail the particular error or defect and (ii) be
made no more than ninety (90) days from the date such error or defect was
discovered by AXP or should have been discovered by AXP after reasonable
inquiry.

        5.7    LIMITATION OF LIABILITY.    NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY:

        (a)   EXCEPT FOR ANY LIABILITIES THAT MAY BE INCURRED UNDER SECTION
3.5(C), THE MAXIMUM LIABILITY OF AXP TO, AND (EXCEPT AS SET FORTH IN SECTION
5.5) THE SOLE REMEDY OF, AMERIPRISE AND ITS AFFILIATES (AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, AGENTS, VENDORS, AMERIPRISE SERVICE PROVIDERS AND
EMPLOYEES) WITH RESPECT TO ANY AND ALL CLAIMS ARISING IN CONNECTION WITH THE
PROVISION OF THE AXP SERVICES BY AXP OR ANY AXP SERVICE PROVIDER, REGARDLESS OF
THE THEORY UPON WHICH THE LIABILITY IS PREMISED, SHALL NOT EXCEED THE FEES
RECEIVED BY AXP WITH RESPECT TO THE PROVISION OF THE AXP SERVICE(S) TO WHICH
SUCH CLAIM RELATES IN THE MONTHLY PERIOD(S) IN WHICH THE ACTION OR OMISSION OF
AXP THAT GAVE RISE TO SUCH CLAIM OCCURRED OR WAS PENDING;

        (b)   EXCEPT FOR ANY LIABILITIES THAT MAY BE INCURRED UNDER SECTION
3.5(C), THE MAXIMUM LIABILITY OF AMERIPRISE TO, AND (EXCEPT AS SET FORTH IN
SECTION 5.6) THE SOLE REMEDY OF, AXP AND ITS AFFILIATES (AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, AGENTS, VENDORS, AXP SERVICE PROVIDERS AND EMPLOYEES) WITH
RESPECT TO ANY AND ALL CLAIMS ARISING IN CONNECTION WITH THE PROVISION OF THE
AMERIPRISE SERVICES BY AMERIPRISE OR ANY OTHER AMERIPRISE SERVICE PROVIDER,
REGARDLESS OF THE THEORY UPON WHICH THE LIABILITY IS PREMISED, SHALL NOT EXCEED
THE FEES RECEIVED BY AMERIPRISE WITH RESPECT TO THE PROVISION OF THE AMERIPRISE
SERVICE(S) TO WHICH SUCH CLAIM RELATES IN THE MONTHLY PERIOD(S) IN WHICH THE
ACTION OR OMISSION OF AMERIPRISE THAT GAVE RISE TO SUCH CLAIM OCCURRED OR WAS
PENDING;

        (c)   EXCEPT FOR ANY LIABILITIES THAT MAY BE INCURRED UNDER SECTION
3.5(C), IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY OR ITS
AFFILIATES (OR THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS, SERVICE PROVIDERS
OR EMPLOYEES) FOR INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION
WITH THE PERFORMANCE OF THIS AGREEMENT, EVEN IF THE PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES, AND EACH PARTY HEREBY WAIVES ON BEHALF OF
ITSELF, ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS, SERVICE
PROVIDERS OR EMPLOYEES ANY CLAIM FOR SUCH DAMAGES INCLUDING ANY CLAIM FOR
PROPERTY DAMAGE OR LOST PROFITS, WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE;

        (d)   IN NO EVENT SHALL AXP BE LIABLE FOR THE ACTS OR OMISSIONS OF THIRD
PARTY AXP SERVICE PROVIDERS TO THE EXTENT THAT AXP HAS EMPLOYED BEST EFFORTS (AS
DEFINED HEREIN) TO INDUCE OR CAUSE SUCH THIRD PARTY AXP SERVICE PROVIDER TO
PROVIDE THE AXP SERVICES IN ACCORDANCE WITH THE MANNER AND LEVELS AGREED TO
HEREUNDER; AND

13

--------------------------------------------------------------------------------




        (e)   IN NO EVENT SHALL AMERIPRISE BE LIABLE FOR THE ACTS OR OMISSIONS
OF THIRD PARTY AMERIPRISE SERVICE PROVIDERS TO THE EXTENT THAT AMERIPRISE HAS
EMPLOYED BEST EFFORTS (AS DEFINED HEREIN) TO INDUCE OR CAUSE SUCH THIRD PARTY
AMERIPRISE SERVICE PROVIDER TO PROVIDE THE AMERIPRISE SERVICES IN ACCORDANCE
WITH THE MANNER AND LEVELS AGREED TO HEREUNDER.

        5.8    AXP Indemnity.    AXP shall indemnify and hold harmless
Ameriprise and its Affiliates (and their respective directors, officers, agents,
Ameriprise Service Providers and employees) from and against any and all claims,
demands, complaints, damages, loss, liability, cost or expense (each of the
foregoing, a "Loss") arising out of, relating to or in connection with (i) any
Action that determined that the provision by any AXP Service Provider and/or the
receipt by Ameriprise or its Affiliates of any AXP Service infringes upon or
misappropriates the Intellectual Property of any third party, to the extent that
any such Loss is determined to have resulted from such AXP Service Provider's
intentional breach, fraud, gross negligence or willful misconduct or (ii) any
action or omission by an Ameriprise Service Provider in providing the Ameriprise
Services hereunder, except to the extent any such Loss arises from such
Ameriprise Service Provider's intentional breach, fraud, gross negligence or
willful misconduct.

        5.9    Ameriprise Indemnity.    Ameriprise shall indemnify and hold
harmless AXP and its Affiliates (and their respective directors, officers,
agents, AXP Service Providers and employees) from and against any and all Losses
arising out of, relating to or in connection with (i) any Action that determined
that the provision by any Ameriprise Service Provider and/or the receipt by AXP
or its Affiliates of any Ameriprise Service infringes upon or misappropriates
the Intellectual Property of any third party to the extent that any such Loss is
determined to have resulted from such Ameriprise Service Provider's intentional
breach, fraud, gross negligence or willful misconduct, or (ii) any action or
omission by an AXP Service Provider in providing the AXP Services hereunder,
except to the extent any such Loss arises from such AXP Service Provider's
intentional breach, fraud, gross negligence or willful misconduct.

        5.10    Escalation.    In the event that any dispute arises between the
Parties that cannot be resolved pursuant to the escalation path set forth in a
Schedule, if any, either Party shall have the right to refer the dispute for
resolution to the Coordinators listed in such Schedule by delivering to the
other Party a written notice of such referral (a "Dispute Escalation Notice").
Following receipt of a Dispute Escalation Notice, the Coordinators shall
negotiate in good faith to resolve such dispute. In the event that the
Coordinators are unable to resolve such dispute within five (5) business days
after the date of the Dispute Escalation Notice, either Party shall have the
right to refer the dispute to the chief financial officers of the Parties, who
shall negotiate in good faith to resolve such dispute. In the event that the
chief financial officers of the parties are unable to resolve such dispute
within 15 business days after the date of the Dispute Escalation Notice, either
Party shall have the right to refer the dispute to the chief executive officers
of the Parties, who shall negotiate in good faith to resolve such dispute. In
the event that the chief executive officers of the Parties are unable to resolve
such dispute within 30 business days after the date of the Dispute Escalation
Notice, either Party shall have the right to commence litigation in accordance
with Section 8.9 hereof. The Parties agree that all discussions, negotiations
and other Information exchanged between the Parties during the foregoing
escalation proceedings shall be without prejudice to the legal position of a
Party in any subsequent Action.


ARTICLE VI

INTERNAL CONTROLS


        6.1   If requested by Ameriprise, AXP shall and shall cause each AXP
Service Provider to permit Ameriprise reasonable access (in addition to the
access required by Section 2.8) to its respective books,

14

--------------------------------------------------------------------------------



records, accountants, accountants' work papers, personnel and facilities for the
purpose of Ameriprise's testing and verification of the effectiveness of each
AXP Service Provider's controls with respect to AXP Services as is reasonably
necessary to enable the management of Ameriprise to comply with its obligations
under SOX §404 and to enable Ameriprise's independent public accounting firm to
attest to and report on the assessment of the management of Ameriprise in
accordance with SOX §404 and Accounting Standard No. 2, as amended, or as
required by Ameriprise's external auditors; provided, however, that in lieu of
providing such access, AXP may, in its sole discretion, instead furnish
Ameriprise with a type II SAS 70 report; and provided, further, that AXP shall
not be required to furnish Ameriprise access to any information other than
information that relates specifically to AXP Services. Ameriprise is not
required to file a SOX §404 assessment for its fiscal year ending December 31,
2005. Accordingly, with respect to periods prior to first quarter 2006, AXP
shall only be required to provide Information with respect to AXP Services as is
reasonably required by Ameriprise in order to enable Ameriprise to make the
certifications required under SOX §302.

        6.2   If requested by AXP, Ameriprise shall and shall cause each
Ameriprise Service Provider to permit AXP reasonable access (in addition to the
access required by Section 2.8(a)) to its respective books, records, accountants
and accountants' work papers, personnel and facilities for the purpose of AXP's
testing and verification of the effectiveness of each Ameriprise Service
Provider's controls with respect to Ameriprise Services as is reasonably
necessary to enable the management of AXP to comply with its obligations under
SOX §404 and AXP's independent public accounting firm to attest to and report on
the assessment of the management of AXP in accordance with SOX §404 and
Accounting Standard No. 2, as amended, or as required by AXP's external
auditors; provided, however, that in lieu of providing such access, Ameriprise
may, in its sole discretion, instead furnish AXP with a type II SAS 70 report;
and provided, further, that Ameriprise shall not be required to furnish AXP
access to any information other than Information that relates specifically to
Ameriprise Services.

        6.3   Without limiting the generality of, and in order to give effect
to, the foregoing provisions of Article VI:

        (a)   the Parties shall cooperate, prior to the Distribution Date and
from time to time thereafter, to identify the significant processes provided by
each Party to the other Party in connection with the provision of the Services
hereunder;

        (b)   each Party shall develop and maintain comprehensive procedures to
adequately test, evaluate and document the design and effectiveness of its
controls over such significant processes;

        (c)   each Party as Service Provider shall provide to the other Party,
its auditors and any third party that such other Party has retained to assist it
with its SOX §404 compliance (subject to such third party's having signed an
appropriate confidentiality agreement with the Party that is providing the
relevant Information), no later than the 30th day of the last month of each
fiscal quarter ending in March, June, September and December during which the
Service Provider provided a Service comprising a significant process to the
other Party, adequate documentation (it being acknowledged and agreed that
documentation that is substantially similar to the Information currently
included in AXP's Magique system shall be deemed adequate) with respect to the
testing of its controls over the significant processes;

        (d)   in the event any deficiencies are found as a result of the
testing, the Service Provider and the Service Recipient shall cooperate in good
faith to develop and implement commercially reasonable action plans and
timetables to remedy such deficiencies and/or implement adequate compensating
controls; provided, however, that if a Party as Service Provider provides a
substantially similar service for itself or its Affiliates, then such Party as
Service Provider shall not be required to take any actions that are different
from the actions that such Party is taking with respect to such services that it
provides for itself or its Affiliates, unless the control deficiency is or could
reasonably be expected to be a material weakness in the Service Recipients'
internal control over financial reporting (and the Service Recipient

15

--------------------------------------------------------------------------------




shall share its analysis in this regard with the Service Provider), in which
case the Service Provider shall cooperate in good faith with the Service
Recipient to develop and implement in a timely fashion commercially reasonable
action plans and timetables to remedy the deficiency and/or implement adequate
compensating controls such that the deficiency will not rise to the level of a
material weakness; provided further, that, if, as a result of such remedy and/or
implementation, the Service Provider is required to take actions that are
different than the actions that the Service Provider is taking with respect to
the substantially similar services that it provides for itself or its
Affiliates, the Service Recipient shall be obligated to fund the incremental
costs incurred by the Service Provider, including all out of pocket incremental
costs, plus a reasonable allocation of costs of employees who are diverted from
providing services that such employees would otherwise be providing to the
Service Provider during the period of such remedy and/or implementation;

        (e)   the Service Provider shall, if requested by the Service Recipient,
make its personnel and testing and documentation available to the auditors of
the Service Recipient to enable such auditors to attest to and report on the
assessment of internal control over financial reporting of the management of the
Service Recipient. The Service Provider shall cooperate and assist the Service
Recipient's auditors in performing any process walkthroughs and process testing
that such auditor may request of the significant processes; and

        (f)    in the event that Sections 6.3(a)-(e) hereof do not reasonably
enable the Service Recipient to comply with its obligations under SOX §404 and
to enable the Service Recipient's registered public accounting firm to attest to
and report on the assessment by the management of the Service Recipient in
accordance with SOX §404 and Accounting Standard No. 2, then upon reasonable
notice, the Service Recipient shall be permitted to conduct, at its own expense,
an independent audit of the Service Provider's controls with respect to the
Services solely to the extent necessary to accomplish such purpose or purposes.

16

--------------------------------------------------------------------------------






ARTICLE VII
TERM; TERMINATION


        7.1    Term.    This Agreement shall commence on the Distribution Date
and unless terminated earlier in accordance with this Article VII, will
terminate on the earlier to occur of (a) the second anniversary of the
Distribution Date and (b) the date on which the terms of all the Schedules have
expired or been terminated.

        7.2    Early Termination of Schedules.    In the event that pursuant to
Section 2.7, a Service Provider reduces or suspends the provision of any Service
due to a Force Majeure Event and such reduction or suspension continues for
15 days, the other Party may immediately terminate the applicable Schedule, upon
written notice and without any reimbursement obligation.

        7.3    Breach of Agreement.    Subject to Article V, if either Party
shall cause or suffer to exist any material breach of any of its obligations
under this Agreement, including any failure to make payments when due, and that
Party does not cure such default in all material respects within 30 days after
receiving written notice thereof from the non-breaching Party, the non-breaching
Party may terminate each affected Schedule, including the provision of Services
pursuant thereto, immediately by providing written notice of termination.

        7.4    Sums Due.    (a) In the event of a termination (including any
termination pursuant to Section 7.2) or expiration of this Agreement (or
Services under one or more Schedules), AXP shall be entitled to the payment or
reimbursement of, and Ameriprise shall, or shall cause its applicable Affiliates
to, pay and reimburse AXP, on the date of such termination or expiration (i) all
amounts due to AXP or any AXP Service Provider under this Agreement and (ii) all
amounts accrued in connection with the provision of AXP Services through the
date of such termination or expiration that are not yet due and payable to AXP
or any AXP Service Provider under this Agreement, as if such amounts were due
and payable on the date of such termination or expiration.

        (b)   In the event of a termination (including any termination pursuant
to Section 7.2) or expiration of this Agreement (or Services under one or more
Schedules), Ameriprise shall be entitled to the payment or reimbursement of, and
AXP shall, or shall cause its applicable Affiliates to, pay and reimburse
Ameriprise, on the date of such termination or expiration (i) all amounts due to
Ameriprise or any Ameriprise Service Provider under this Agreement and (ii) all
amounts accrued in connection with the provision of the Ameriprise Services
through the date of such termination or expiration that are not yet due and
payable to Ameriprise or any Ameriprise Service Provider under this Agreement,
as if such amounts were due and payable on the date of such termination or
expiration.

        7.5    Effect of Termination.    Articles I, III, IV, VI and VIII and
Sections 5.1(a)(i), 5.1(b), 5.2(a)(i), 5.2(b), 5.7, 5.8, 5.9, 5.10, 7.4 and this
7.5 shall survive any termination of this Agreement.


ARTICLE VIII
MISCELLANEOUS


        8.1    Notices.    All notices, requests and other communications
hereunder (except for routine communications contemplated by certain Schedules)
must be in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission or mailed (first class postage prepaid)
to the Parties at the following addresses or facsimile numbers:

        If to AXP, to:

American Express Company
200 Vesey Street
New York, New York 10285-4905
Attn: Gilbert E. Ahye

17

--------------------------------------------------------------------------------



        with a copy to:

American Express Company
200 Vesey Street
New York, New York 10285-4905
Attn: General Counsel

        If to Ameriprise, to:

Ameriprise Financial, Inc.
707 2nd Avenue, South
Minneapolis, Minnesota 55474
Attn: Walter Berman

        with a copy to:

Ameriprise Financial, Inc.
707 2nd Avenue, South
Minneapolis, Minnesota 55474
Attn: General Counsel

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this section, be deemed given upon receipt and (iii) if delivered by
mail in the manner described above to the address as provided in this section,
be deemed given upon receipt (in each case regardless of whether such notice,
request or other communication is received by any other Person to whom a copy of
such notice, request or other communication is to be delivered pursuant to this
section). Any party from time to time may change its address, facsimile number
or other Information for the purpose of notices to that party by giving notice
specifying such change to the other party.

        8.2    Entire Agreement.    This Agreement, together with all exhibits
and Schedules hereto, the Separation and Distribution Agreement and the other
Ancillary Agreements, constitutes the entire agreement of the parties with
respect to the subject matter hereof and shall supersede all previous
negotiations, commitments and writings with respect to such subject matter.

        8.3    Waiver.    Any term or condition of this Agreement may be waived
at any time by the Party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition. No waiver by any
Party of any term or condition of this Agreement, in any one or more instances,
shall be deemed or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion. All remedies, either under
this Agreement or by Law or otherwise afforded, will be cumulative and not
alternative.

        8.4    Amendment.    This Agreement may be amended, supplemented,
modified or superseded only by a written instrument signed by duly authorized
signatories of the Parties.

        8.5    Independent Contractors.    In performing the Services hereunder,
each Service Provider shall operate as and have the status of an independent
contractor. No Service Provider's employees shall be considered employees or
agents of the other Party, nor shall the employees of any party be eligible or
entitled to any benefits, perquisites or privileges given or extended to any of
the other Party's employees in connection with the provision of Services.
Nothing contained in this Agreement shall be deemed or construed to create a
joint venture or partnership between the Parties. No Party shall have any power
to control the activities and/or operations of the other Party. No Party shall
have any power or authority to bind or commit any other Party.

18

--------------------------------------------------------------------------------




        8.6    No Third Party Beneficiary.    The terms and provisions of this
Agreement are intended solely for the benefit of each Party hereto and their
respective Affiliates, successors or permitted assigns, and it is not the
intention of the Parties to confer third party beneficiary rights upon any other
Person.

        8.7    No Assignment; Binding Effect.    Neither this Agreement nor any
right, interest or obligation hereunder may be assigned by any Party hereto
without the prior written consent of the other Party hereto and any attempt to
do so will be void, except that each Party hereto may assign any or all of its
rights, interests and obligations hereunder to an Affiliate, provided, that, any
such Affiliate agrees in writing to be bound by all of the terms, conditions and
provisions contained herein. Subject to the preceding sentence, this Agreement
is binding upon, inures to the benefit of and is enforceable by the Parties
hereto and their respective successors and assigns.

        8.8    Headings.    The headings used in this Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof.

        8.9    Submission to Jurisdiction; Waivers.    Subject to the prior
exhaustion of the escalation procedures set forth in Section 5.10 and to the
fullest extent permitted by applicable Law, each Party hereto (i) agrees that
any claim, action or proceeding by such party seeking any relief whatsoever
arising out of, relating to or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in the United States
District Court for the Southern District of New York or any New York State
court, in each case, located in the Borough of Manhattan and not in any other
State or Federal court in the United States of America or any court in any other
country, (ii) agrees to submit to the exclusive jurisdiction of such courts
located in the Borough of Manhattan for purposes of all legal proceedings
arising out of, or in connection with, this Agreement or the transactions
contemplated hereby, (iii) waives and agrees not to assert any objection that it
may now or hereafter have to the laying of the venue of any such action brought
in such a court or any claim that any such action brought in such a court has
been brought in an inconvenient forum, (iv) agrees that mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in Section 8.1 or any other manner as may be permitted by Law shall be
valid and sufficient service thereof and (v) agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law.

        8.10    Severability.    If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future Law, the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom.

        8.11    Governing Law.    This Agreement and any dispute arising out of,
in connection with or relating to this Agreement shall be governed by and
construed in accordance with the Laws of the State of New York, without giving
effect to the conflicts of laws principles thereof.

        8.12    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

        8.13    Order of Precedence.    In the event of an inconsistency or
conflict between this Agreement and a Schedule or an attachment or exhibit
thereto, the Schedule (or the attachment or exhibit thereto) shall prevail.

        8.14    Ownership of and License to Data.    (a) It is acknowledged and
agreed that (i) AXP retains all right, title and interest in and to all AXP Data
and nothing herein shall create or vest in Ameriprise any right, title or
interest in or to the AXP Data and (ii) Ameriprise retains all right, title and
interest in and to all Ameriprise Data and nothing herein shall create or vest
in AXP any right, title or interest in or to the Ameriprise Data: and

19

--------------------------------------------------------------------------------




        (b)   AXP hereby grants to Ameriprise a non-exclusive, royalty free,
fully paid-up, non-transferable, worldwide license to use AXP Data solely (i) to
provide the Ameriprise Services and (ii) to comply with Ameriprise's obligations
under applicable Law with respect to such AXP Data.

        (c)   Ameriprise hereby grants to AXP a non-exclusive, royalty free,
fully paid-up, non-transferable, worldwide license to use Ameriprise Data solely
(i) to provide the AXP Services and (ii) to comply with AXP's obligations under
applicable Law with respect to such Ameriprise Data.

20

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date first written above.

    AMERICAN EXPRESS COMPANY
 
 
By
/s/ Gilbert E. Ahye

--------------------------------------------------------------------------------

Name:    Gilbert E. Ahye
Title:    Senior Vice President
 
 
AMERIPRISE FINANCIAL, INC.
 
 
By
/s/ Walter S. Berman

--------------------------------------------------------------------------------

Name:    Walter S. Berman
Title:    Executive Vice President and Chief Financial Officer

21

--------------------------------------------------------------------------------





QuickLinks


TRANSITION SERVICES AGREEMENT
RECITALS
ARTICLE I DEFINITIONS
ARTICLE II TRANSITION SERVICES
ARTICLE III FEES AND EXPENSES
ARTICLE IV CONFIDENTIALITY
ARTICLE V NO WARRANTY; LIMITATION OF LIABILITY; INDEMNIFICATION; ESCALATION
ARTICLE VI INTERNAL CONTROLS
ARTICLE VII TERM; TERMINATION
ARTICLE VIII MISCELLANEOUS
